DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on June 2, 2022.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application is being examined under the pre-AIA  first to invent provisions.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0151940 to Bailor et al. ("Bailor"), over U.S. Patent Application Publication No. 2004/0205644 to Shaughnessy et al. (“Shaughnessy”), over U.S. Patent No. 5,835,919 to Stern et al. (“Stern”), over U.S. Patent Application Publication No. 2003/0131347 to Allison (“Allison”), over U.S. Patent No. 5,890,176 to Kish et al (“Kish”), and also over U.S. Patent Application Publication No. 2013/0235074 to Cherna et al. (“Cherna”).
Regarding clam 9, Bailor describes a document collaboration system that allows multiple users to create or edit a single document, or different versions of a single document (see e.g. paragraph 0003).  Like claimed, Bailor particularly describes a system comprising:
a computing device (see e.g. paragraphs 0087-0088: Bailor describes a system comprising a client device, e.g. a computer.  Such a client device can be considered a computing device like claimed.);
a display connected to the computing device (see e.g. paragraphs 0087-0088, 0139, and 0149: Bailor discloses that the client device can comprise or otherwise be connected with a monitor or other type of display device.);
a browser accessible by the computing device (see e.g. paragraphs 0092-0093: Bailor discloses that the client device can implement a web browser.);
a backend server connected to the browser (see e.g. paragraph 0093: Bailor discloses that the web browser can access applications and services provided by a server device.  Such a server device can be considered a backend server like claimed.); and
an application executable on the computing device (see e.g. paragraphs 0029 and 0091: Bailor discloses that the client device can implement a document collaboration system, which includes an application program.  The application program is therefore understandably executable on the client device.); 
wherein the browser is configured to receive and create a data object (see e.g. paragraph 0093: Bailor discloses that the browser can be used to store a collaborative document in a network storage location.  The document can be considered a data object, which is understandably received by the browser so as to be stored in the network storage location.); 
wherein the application is configured to interact and transform the data object, create data elements in each data object, and separate between various types of data elements of the data object (see e.g. paragraphs 0032 and 0044-0045: Bailor discloses that the application program enables editing of the document instance.  The application program is thus configured to interact and transform the document, i.e. data object.  Particularly, Bailor discloses that a user can edit the document by adding multimedia media content, e.g. a presentation tile, to the document – see e.g. paragraphs 0044-0045.  It is thus apparent that the application can create a data element, e.g. multimedia content, in the original data object to transform the data object.  It is apparent that the user can repeatedly perform such operations to create additional data elements in such data objects.  Bailor further discloses that the document instance can comprise multiple distinct constructs, each of which can comprise a different type of multimedia content that can be edited by the user – see e.g. paragraphs 0031, 0043-0044, and 0047-0049.  The application thus understandably separates between various types of data elements, e.g. the constructs, of the data object); 
wherein the data elements constitute attributes of each data object (see e.g. paragraphs 0044-0045: as noted above, Bailor discloses that a user can edit a document by adding multimedia media content, e.g. a presentation tile, to the document – see e.g. paragraphs 0044-0045.  As further noted above, Bailor further discloses that the document can comprise multiple distinct constructs, each of which can comprise a different type of multimedia content that can be edited by the user – see e.g. paragraphs 0031, 0043-0044, and 0047-0049.  The tiles/constructs can be considered “attributes” of the document, as they are closely associated with the document and are a characteristic of the document.); and
wherein the backend server is configured to receive, persist or distribute the data elements of each data object (see e.g. paragraphs 0033 and 0093: Bailor discloses that the document can be stored on a server, and accessed therefrom by the application.  The server thus understandably receives, stores and distributes the document, i.e. data object, including each of its data elements, e.g. multimedia contents.).
Accordingly, Bailor teaches a system similar to that of claim 9, which is for transformation and persistence of all states of a data object during a transformation lifecycle of the data object from an original data object to a transformed data object.  Like noted above, Bailor suggests that the browser can be used to store the original data object (i.e. collaborative document) on the backend server (see e.g. paragraph 0093).  However, Bailor does not explicitly teach that the browser is configured to interpret object types and hand over the object to the application, wherein the application is configured to disassemble and automatically retain original and transformed data elements of the data object to retain an ability to restore any state of the data object during the transformation lifecycle, as is required by claim 9.  Moreover, Bailor does not disclose that the data elements comprise a functional data element and an object type data element, wherein the application renders functionality individually for each object type via the functional data element on the computing device, and wherein the object type data element allows the data object of a particular type to call functional routines that are meant specifically for that type of data object, as is further required by claim 9.  Bailor also does not explicitly disclose that the attributes of each data object comprise object ID, directory location, orientation, filters, and self-timer as is further required by claim 9.
Shaughnessy generally describes technology for the creation and use of collaboration sites on the Internet, and for creating documents from within a place in a collaboration space by operating a browser (see e.g. paragraphs 0025 and 0037).  Like claimed, Shaughnessy particularly teaches a browser configured to receive and create a data object, interpret object types, and hand over the data object to an application for editing (see e.g. paragraphs 0068, 0213-0214, 0323, 0329, 0338-0340, and 0346-0363: Shaughnessy teaches enabling users to create a document using an application, e.g. Microsoft Office, and then import the document to a server such that it can be accessed by other users by e.g. dragging the document into a “QuickPlace” web application displayed in the users' browser.  Shaughnessy suggests that different types of documents can be imported to the server, and that the browser is provided with functionality, via the QuickPlace application, to identify the types of the documents, i.e. data objects - see e.g. paragraphs 0068, 0213-0214, and 0329-0332.  Moreover, Shaughnessy suggests that after a document is imported into the QuickPlace application, it can be selected to open an application to edit the document – see e.g. paragraphs 0329-0330, 0333-0341, and 0365-0370.  The browser, via the QuickPlace application executing therein, thus understandably hands over the original data object, i.e. the document, to the application for editing.).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor and Shaughnessy before him at the time the invention was made, to modify the system taught by Bailor such that the browser is configured to interpret object types and hand over the object to the application, as is taught by Shaughnessy.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently upload a document to be shared, and access an application to edit that document, as is evident from Shaughnessy.
	Similar to Bailor, which describes an application that creates a document comprising a plurality of different types of content (see e.g. paragraphs 0030-0031 and 0044-0046), which are considered data elements like claimed, Stern teaches enabling a user to create a compound document comprising a plurality of different types of content, i.e. parts (see e.g. column 2, lines 56-64; column 5, lines 50-64; and FIG. 2B).  Stern further discloses that the parts comprise a functional component in addition to the content, which enables the content to be edited in place (see e.g. column 2, line 65 – column 3, line 15; column 5, line 62 – column 6, line 27; and column 10, lines 453-53).  In addition, Stern discloses that the individual parts of a document can be disassembled (see e.g. column 4, lines 8-17; and column 13, lines 19-39).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy and Stern before him at the time the invention was made, to configure the application taught by Bailor and Shaughnessy such that the data elements used thereby are implemented like the parts taught by Stern, which have functionality associated therewith and whereby the user is able to disassemble the data elements (i.e. parts) of the document (i.e. data object), as is taught by Stern.  It would have been advantageous to one of ordinary skill to utilize such a combination because it provides the user the ability to select and save desired portions of the document, as is evident from Stern.
Allison generally describes object oriented programming, whereby like the data elements/parts taught by Bailor, Shaughnessy and Stern, an object can comprise functional components (i.e. methods) in addition to content (i.e. data) (see e.g. paragraphs 0008-0009).  Allison particularly teaches that such objects can comprise a functional data element (e.g. a method) and an object type data element (e.g. class type information), whereby a program can render functionality individually for each object type via the functional data element and the object type data element allows the data object of a particular type to call functional routines that are meant specifically for that type of object (see e.g. paragraphs 0015-0016, 0026-0032, and 0039-0040).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy, Stern and Allison before him at the time the invention was made, to modify the data elements/parts taught by Bailor, Shaughnessy and Stern such that they are implemented via object oriented programming objects like taught by Allison, whereby the objects comprise functional data elements (e.g. methods) and an object type data element (e.g. a type), wherein the application can render functionality individually for each object type via the functional data element on the computing device, and the object type data element allows the data object of a particular type to call functional routines that are meant specifically for that type of object.  It would have been advantageous to one of ordinary skill to utilize such a combination because object oriented programming is a common programming practice, as is evident from Allison.  
Similar to the above-described combination of Bailor, Shaughnessy, Stern and Allison, Kish teaches employing object-oriented programming objects to implement the different constituent elements of a document (see e.g. column 6, lines 16-22; column 7, lines 8-14; and column 7, lines 42-55).  Furthermore, regarding the claimed invention, Kish suggests automatically retaining original and transformed data elements (i.e. different versions of the elements/objects) of the data object (i.e. the document) to retain an ability to restore any state of the data object during its lifecycle (see e.g. column 2, lines 8-34; column 8, line 62 – column 9, line 42; and column 10, lines 34-45).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy, Stern, Allison and Kish before him at the time the invention was made, to modify the application taught by Bailor, Shaughnessy, Stern and Allison so that it automatically retains original and transformed data elements of the data object (i.e. document) so as to retain an ability to restore any state of the data object during the transformation lifecycle, as is taught by Kish.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable previous versions of the object (i.e. document) to be accessed, while minimizing the storage space necessary to store the multiple revisions of the object, as is suggested by Kish.  
Cherna generally teaches storing information in a data structure that represents images managed by an application, whereby the original image is preserved when the image is edited (see e.g. paragraphs 0005 and 0016).  Regarding the claimed invention, Cherna particularly teaches employing the data structure to store attributes of an image, wherein the attributes comprise object ID, directory location, orientation, filters and self-timer (see e.g. paragraphs 0457-0462).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy, Stern, Allison, Kish and Cherna before him at the time the invention was made, to modify the application taught by Bailor, Shaughnessy, Stern, Allison and Kish so that the attributes of the data object comprise object ID, directory location, orientation, filters and self-timer like taught by Cherna.  It would have been advantageous to one of ordinary skill to utilize such attributes, because they would help enable previous versions of the data object to be accessible, as is evident from Cherna.  Accordingly, Bailor, Shaughnessy, Stern, Allison, Kish and Cherna are considered to teach, to one of ordinary skill in the art, a system like that of claim 9, which is for transformation and persistence of all states of a data object during a transformation lifecycle of the data object from an original data object to a transformed data object.
As per claim 10, it would have been obvious, as is described above, to modify the system taught by Bailor such that the browser is configured to interpret object types and hand over the object to the application, as is taught by Shaughnessy.  Shaughnessy particularly discloses that the browser facilitates receipt, by the backend server from the browser, of an original data object (e.g. document) by one of receiving the original data object via a drag and drop method or choosing the original data object from a file system listing dialog box (see e.g. paragraphs 0068, 0329 and 0361-0363).  Accordingly, the above-described combination of Bailor, Shaughnessy, Stern, Allison, Kish and Cherna further teaches a system like that of claim 10.
As per claim 11, Bailor suggests that the application includes logic to maintain a built-in intelligent routine that separates between various types of data elements of the data object (see e.g. paragraphs 0031, 0043-0044, and 0047-0049: Bailor discloses that the document instance can comprise multiple distinct constructs, each of which can comprise a different type of multimedia content that can be edited by the user.  The application thus understandably comprises logic to maintain a built-in intelligent routine that separates between various types of data elements, e.g. the constructs, of the data object.).  Stern provides a similar teaching (see e.g. column 7, lines 28-54).  Accordingly, the above-described combination of Bailor, Shaughnessy, Stern, Allison, Kish and Cherna further teaches a system like that of claim 11.
As per claim 12, it would have been obvious, as is described above, to configure the application taught by Bailor and Shaughnessy so that the document and its different elements are implemented via functionality similar to the parts described by Stern.  Stern particularly teaches that such parts enable data objects of different types to be embedded inside one another (see e.g. column 3, lines 39-48; column 6, line 61 – column 7, line 2; and column 7, lines 28-54).  Accordingly, the above-described combination of Bailor, Shaughnessy, Stern, Allison, Kish and Cherna further teaches a system like that of claim 12.
Regarding clam 15, Bailor describes a document collaboration system that allows multiple users to create or edit a single document, or different versions of a single document (see e.g. paragraph 0003).  Like claimed, Bailor particularly teaches: 
via a browser, receiving and creating a data object (see e.g. paragraph 0093: Bailor discloses that a browser can be used to store a collaborative document in a network storage location.  The document can be considered a data object, which is understandably received by the browser so as to be stored in the network storage location.); 
via an application, interacting and transforming the data object, creating data elements in each data object, and separating between various types of the data elements of the data object, wherein the data elements constitute attributes of each data object (see e.g. paragraphs 0032 and 0044-0045: Bailor discloses that an application program enables editing of the document instance.  The application program is thus configured to interact and transform the document, i.e. data object.  Particularly, Bailor discloses that a user can edit the document by adding multimedia media content, e.g. presentation tiles, to the document – see e.g. paragraphs 0044-0045.  It is thus apparent that the application can create a data element, e.g. multimedia content, in the original data object to transform the data object.  It is apparent that the user can repeatedly perform such operations to create data elements in such transformed data objects.  Bailor further discloses that the document instance can comprise multiple distinct constructs, each of which can comprise a different type of multimedia content that can be edited by the user – see e.g. paragraphs 0031, 0043-0044, and 0047-0049.  The application thus understandably separates between various types of data elements, e.g. the constructs, of the data object.  The multimedia tiles/constructs can be considered “attributes” of the document, as they are closely associated with the document and are a characteristic of the document.); and
via a backend server, receiving, persisting or distributing the data elements of each data object (see e.g. paragraphs 0033 and 0093: Bailor discloses that the document can be stored on a server, and accessed therefrom by the application.  The server thus understandably receives, stores and distributes the document, i.e. data object, including each of its data elements, e.g. multimedia contents.).
Bailor discloses that such teachings can be implemented on a system comprising a computing device, a display connected to the computing device, a browser accessible by the computing device, a backend server connected to the browser, and an application executable on the computing device (see e.g. paragraphs 0029, 0087-0088, 0091-0093, 0139, and 0149).  Accordingly, Bailor teaches a process similar to that of claim 15, which is for transforming and persisting all states of a data object during a transformation lifecycle of the data object from an original data object to a transformed data object.  Like noted above, Bailor suggests that the browser can be used to store the original data object (i.e. collaborative document) on the backend server (see e.g. paragraph 0093).  However, Bailor does not explicitly teach that the browser is configured to interpret object types and hand over the object to the application, wherein the application is configured to disassemble and automatically retain original and transformed data elements of the data object to retain an ability to restore any state of the data object during the transformation lifecycle, as is required by claim 15.  Moreover, Bailor does not disclose that the data elements comprise a functional data element and an object type data element, wherein the application renders functionality individually for each object type via the functional data element on the computing device, and wherein the object type data element allows the data object of a particular type to call functional routines that are meant specifically for that type of object, as is further required by claim 15.  Bailor also does not explicitly disclose that the attributes of each data object comprise object ID, directory location, orientation, filters, and self-timer as is further required by claim 15.
Shaughnessy generally describes technology for the creation and use of collaboration sites on the Internet, and for creating documents from within a place in a collaboration space by operating a browser (see e.g. paragraphs 0025 and 0037).  Like claimed, Shaughnessy particularly teaches a browser configured to receive and create a data object, interpret object types, and hand over the data object to an application for editing (see e.g. paragraphs 0068, 0213-0214, 0323, 0329, 0338-0340, and 0346-0363: Shaughnessy teaches enabling users to create a document using an application, e.g. Microsoft Office, and then import the document to a server such that it can be accessed by other users by e.g. dragging the document into a “QuickPlace” web application displayed in the users' browser.  Shaughnessy suggests that different types of documents can be imported to the server, and that the browser is provided with functionality, via the QuickPlace application, to identify the types of the documents, i.e. data objects - see e.g. paragraphs 0068, 0213-0214, and 0329-0332.  Moreover, Shaughnessy suggests that after a document is imported into the QuickPlace application, it can be selected to open an application to edit the document – see e.g. paragraphs 0329-0330, 0333-0341, and 0365-0370.  The browser, via the QuickPlace application executing therein, thus understandably hands over the original data object, i.e. the document, to the application for editing.).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor and Shaughnessy before him at the time the invention was made, to modify the process taught by Bailor such that the browser is configured to interpret object types and hand over the object to the application, as is taught by Shaughnessy.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently upload a document to be shared, and access an application to edit that document, as is evident from Shaughnessy.
	Similar to Bailor, which describes an application that creates a document comprising a plurality of different types of content (see e.g. paragraphs 0030-0031 and 0044-0046), which are considered data elements like claimed, Stern teaches enabling a user to create a compound document comprising a plurality of different types of content, i.e. parts (see e.g. column 2, lines 56-64; column 5, lines 50-64; and FIG. 2B).  Stern further discloses that the parts comprise a functional component in addition to the content, which enables the content to be edited in place (see e.g. column 2, line 65 – column 3, line 15; column 5, line 62 – column 6, line 27; and column 10, lines 453-53).  In addition, Stern discloses that the individual parts of a document can be disassembled (see e.g. column 4, lines 8-17; and column 13, lines 19-39).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy and Stern before him at the time the invention was made, to configure the application taught by Bailor and Shaughnessy such that the data elements used thereby are implemented like the parts taught by Stern, which have functionality associated therewith and whereby the user is able to disassemble the data elements (i.e. parts) of the document (i.e. data object), as is taught by Stern.  It would have been advantageous to one of ordinary skill to utilize such a combination because it provides the user the ability to select and save desired portions of the document, as is evident from Stern.  
Allison generally describes object oriented programming, whereby like the data elements/parts taught by Bailor, Shaughnessy and Stern, an object can comprise functional components (i.e. methods) in addition to content (i.e. data) (see e.g. paragraphs 0008-0009).  Allison particularly teaches that such objects can comprise a functional data element (e.g. a method) and an object type data element (e.g. class type information), whereby a program can render functionality individually for each object type via the functional data element and the object type data element allows the data object of a particular type to call functional routines that are meant specifically for that type of object (see e.g. paragraphs 0015-0016, 0026-0032, and 0039-0040).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy, Stern and Allison before him at the time the invention was made, to modify the data elements/parts taught by Bailor, Shaughnessy and Stern such that they are implemented via object oriented programming objects like taught by Allison, whereby the objects comprise functional data elements (e.g. methods) and an object type data element (e.g. a type), wherein the application can render functionality individually for each object type via the functional data element on the computing device, and the object type data element allows the data object of a particular type to call functional routines that are meant specifically for that type of object.  It would have been advantageous to one of ordinary skill to utilize such a combination because object oriented programming is a common programming practice, as is evident from Allison.  
Similar to the above-described combination of Bailor, Shaughnessy, Stern and Allison, Kish teaches employing object-oriented programming objects to implement the different constituent elements of a document (see e.g. column 6, lines 16-22; column 7, lines 8-14; and column 7, lines 42-55).  Furthermore, regarding the claimed invention, Kish suggests automatically retaining original and transformed data elements (i.e. different versions of the elements/objects) of the data object (i.e. the document) to retain an ability to restore any state of the data object during its lifecycle (see e.g. column 2, lines 8-34; column 8, line 62 – column 9, line 42; and column 10, lines 34-45).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy, Stern, Allison and Kish before him at the time the invention was made, to modify the application taught by Bailor, Shaughnessy, Stern and Allison so that it automatically retains original and transformed data elements of the data object (i.e. document) so as to retain an ability to restore any state of the data object during the transformation lifecycle, as is taught by Kish.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable previous versions of the object (i.e. document) to be accessed, while minimizing the storage space necessary to store the multiple revisions of the object, as is suggested by Kish.  
Cherna generally teaches storing information in a data structure that represents images managed by an application, whereby the original image is preserved when the image is edited (see e.g. paragraphs 0005 and 0016).  Regarding the claimed invention, Cherna particularly teaches employing the data structure to store attributes of an image, wherein the attributes comprise object ID, directory location, orientation, filters and self-timer (see e.g. paragraphs 0457-0462).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy, Stern, Allison, Kish and Cherna before him at the time the invention was made, to modify the application taught by Bailor, Shaughnessy, Stern, Allison and Kish so that the attributes of the data object comprise object ID, directory location, orientation, filters and self-timer like taught by Cherna.  It would have been advantageous to one of ordinary skill to utilize such attributes, because they would help enable previous versions of the data object to be accessible, as is evident from Cherna.  Accordingly, Bailor, Shaughnessy, Stern, Allison, Kish and Cherna are considered to teach, to one of ordinary skill in the art, a process like that of claim 15, which is for transformation and persistence of all states of a data object during a transformation lifecycle of the data object from an original data object to a transformed data object.
As per claim 16, it would have been obvious, as is described above, to modify the process taught by Bailor such that the browser is configured to interpret object types and hand over the object to the application, as is taught by Shaughnessy.  Shaughnessy particularly discloses that the browser facilitates receipt, by the backend server from the browser, of an original data object (e.g. document) by one of receiving the original data object via a drag and drop method or choosing the original data object from a file system listing dialog box (see e.g. paragraphs 0068, 0329 and 0361-0363).  Accordingly, the above-described combination of Bailor, Shaughnessy, Stern, Allison, Kish and Cherna further teaches a process like that of claim 16.
As per claim 17, Bailor suggests that the application includes logic to maintain a built-in intelligent routine that separates between various types of data elements of the data object (see e.g. paragraphs 0031, 0043-0044, and 0047-0049: Bailor discloses that the document instance can comprise multiple distinct constructs, each of which can comprise a different type of multimedia content that can be edited by the user.  The application thus understandably comprises logic to maintain a built-in intelligent routine that separates between various types of data elements, e.g. the constructs, of the data object.).  Stern provides a similar teaching (see e.g. column 7, lines 28-54).  Accordingly, the above-described combination of Bailor, Shaughnessy, Stern, Allison, Kish and Cherna further teaches a process like that of claim 17.
As per claim 18, it would have been obvious, as is described above, to configure the application taught by Bailor and Shaughnessy so that the document and its different elements are implemented via functionality similar to the parts described by Stern.  Stern particularly teaches that such parts enable data objects of different types to be embedded inside one another (see e.g. column 3, lines 39-48; column 6, line 61 – column 7, line 2; and column 7, lines 28-54).  Accordingly, the above-described combination of Bailor, Shaughnessy, Stern, Allison, Kish and Cherna further teaches a process like that of claim 18.



Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 9 and 15.  The Applicant’s arguments concerning the prior art rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
7/30/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173